Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 1 of 7

 

 

Approved: f
NOAH FALK i
Assistant U.S. Attorney
Before: HONORABLE DEBRA FREEMAN

United States Magistrate Judde
Southern District of New York

SEALED COMPLAINT
UNITED STATES OF AMERICA : Violations of 18 U.S.C.
$§ 1349, 1028A.

COUNTY OF OFFENSE:
ANTONIO DIMARCO, and ot NEW YORK
JOAKIM VON DITMAR

Defendants.

SOUTHERN DISTRICT OF NEW YORK, ss.:

CHRISTOPHER McKEOGH, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

COUNT ONE
(Wire Fraud Conspiracy)

1. From in or about at least November 2017, through at
least in or about January 2018, in the Southern District of New
York and elsewhere, ANTONIO DIMARCO and JOAKIM VON DITMAR, the
defendants, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit wire fraud, in violation of Title
18, United States Code, Section 1343, to wit, DIMARCO and VON
DITMAR, using the identity of a particular victim, attempted to
purchase a work of art at a New York, New York-based auction
house in part through the provision of false financial
documentation and stolen identification information.

2. It was a part and an object of the conspiracy that
ANTONIO DIMARCO and JOAKIM VON DITMAR, the defendants, and
others known and unknown, wilifully and knowingly, having
devised and intending to devise a scheme and artifice to defraud
and for obtaining money and property by means of false and

 
Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 2 of 7

fraudulent pretenses, representations, and promises, would and
did transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, in violation of
Title 18, United States Code, Section 1343.

(Title 18, United States Code, Sections 1349.)

COUNT TWO
(Aggravated Identity Theft)

3. From in or about at least November 2017, through at
least in or about January 2018, in the Southern District of New
York and elsewhere, ANTONIO DIMARCO and JOAKIM VON DITMAR, the
defendants, willfully and knowingly did transfer, possess, and
use, without lawful authority, a means of identification of
another person, during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c}, to
wit, DIMARCO and VON DITMAR stole, and aided and abetted the
theft of, personal information, including names and bank account
numbers, in connection with the wire fraud conspiracy charged in
Count One of this Complaint.

(Title 18, United States Code, Sections 1028A(a)({1),
{c) (1) & 2.)

The bases for my knowledge and for the foregoing charge
are, in part, as follows:

4. IT am a Special Agent with the Federal Bureau of
Investigation (“FBI”). I have been a Special Agent for
approximately 15 years. I have been assigned to the Major Theft
squad since 2014. In connection with my assignment to the Major

Theft Squad, I specialize in investigations concerning art theft
and art fraud, and have participated in other investigations
concerning financial crimes, mail fraud, wire fraud, and money
laundering.

5. I make this Affidavit in part on personal knowledge
based on my participation in the investigation and conversations
with other FBI Special Agents, and other law enforcement
officers; conversations with witnesses and victims of the
offenses described herein; and reviews of reports and other
documents prepared by agents and others.

 

 
Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 3 of 7

6. Throughout this Affidavit, where I assert that a
atatement was made, I was not the individual to whom the
statement was made unless I specifically so state. Rather,
information about the statement was provided by the specified
law-enforcement officer or other individual (who may have had
either direct or indirect knowledge of the statement) to whom I
have spoken or whose reports I have read and reviewed. Such
statements are set forth in substance and in part, unless
otherwise indicated.

7. Furthermore, the facts and circumstances of this
investigation have been summarized for the specific purposes of
this Application. I have not attempted to set forth the
complete factual history of this investigation or all of its
details. In making this application, I rely only on the facts
stated herein.

8. From my conversations with, and review of reports by,
another FBI agent involved in this investigation, including
reports regarding the interview of a retiree who resides in both
Bal Harbour, Florida and West Chester, New York (“Victim-1"), TI
have learned, among other things, that:

a. In or about 2014, Victim-1 hired ANTONIO DIMARCO,
the defendant, to perform construction and design work on
Victim-1’s Bal Harbour residence.

kb, In or about October or November 2017, DIMARCO and
Victim-1 discussed attending a fine art auction at an auction
house in Manhattan (the “Auction House”). DIMARCO showed Victim-
1 a letter that, DIMARCO explained, would provide Victim-1 and
DIMARCO access to the auction at the Auction House, which was
not otherwise open to the public. Victim-1 signed the letter at
DIMARCO’s instruction, without reading or reviewing it. Victim-l
believed that the letter was a formality to obtain access to the
auction.

c. Victim-1 stated that DIMARCO worked with an
individual named “Joakim,” later identified as JOAKIM VON
DITMAR, the defendant, who procured fine art for DIMARCO’s
decorating commissions, and that Victim-1 had overheard
DIMARCO and VON DITMAR discussing the procurement of fine art on
a number of occasions.

d. Victim-1 never attended an auction at the Auction
House. In or about December 2017 or January 2018, Victim-i
received a telephone call from an employee of the Auction House

 

 
Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 4 of 7

(“Employee-i”). Employee-1l asked Victim-1 if Victim-1 had
purchased any art works during auctions at the Auction House in
November 2017, Victim-1 stated that Victim-1 had never purchased
any art works from the Auction House. Subsequently, Victim-1
called DIMARCO and informed DIMARCO about the cali from
Employee-1. DIMARCO told Victim-1 not to be concerned about the
call, and Victim-1 and DIMARCO did not discuss the matter
further. Victim-1i stated that aside from the call from Employee-
1, Victim-1l was not otherwise contacted by the Auction House.

e. Vietim-1 stated that DIMARCO had never purchased
art works at Victim-1’s direction, or on Victim-1’s behalf, and
that Victim=-1 was not an art collector. Victim-1 further stated
that DIMARCO was not authorized to buy any works of art using
Victim-1’s money at the Auction House, and that even when
DIMARCO discussed attending the auction at the Auction House
with Victim-l, Victim-1 was only interested in observing the
proceedings, and had no intention of purchasing any works of art
at the Auction House. Victim-1 also stated that while DIMARCO
may have had access to Victim-l’s passport, as Victim-1 kept it
in her residence, and DIMARCO was often there with free access
to the residence, DIMARCO did not have Victim-1's permission or
authority to use Victim-1’s passport for any purpose, including
in connection with the purchase of any art works.

f. When asked about a company called Empire Equity
Investments, LLC (“BEI”), Victim-1l stated that, although Victim-
1 believed that DIMARCO was affiliated with a company called
EEL, Victim-1 did net know what EBI’s business was, and stated
that Victim-1l was not involved in the management of EEI or have
a business partnership with DIMARCO or EEI.

9. I have reviewed business records maintained by the
Auction House relating to auctions held on November 16, 2017,
and November t7, 2017, including an invoice dated January 23,
2018, reflecting the sale of an untitled painting by the artist
Mark Rothko (“Lot A”} at auction on November 16, 2017, for the
purchase price of $6,437,500.00 to EEE and Victim-1.

10. it have further reviewed an invoice maintained by the
Auction House dated January 23, 2018 reflecting the sale of a
painting entitled “No. 12” by the artist Ad Reinhardt (“Lot B”)
at auction on November 17, 2017, for the purchase price of
$1,155,000.00 to EEI and Victim-1l.

11. Tt have reviewed correspondence maintained by the
Auction House relating to the purchase of Lot A and Lot B,

 

 
Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 5 of 7

including a letter bearing what purports to be Victim-l’s
signature, dated November 15, 2017, on EEI letterhead, stating
in relevant part that Victim-1 authorized DIMARCO to bid on
Victim-1's behalf, and on behalf of EEI, in the November 2017
auctions (the “Authorization Letter”). The Authorization Letter
lists Lot A and Lot B as items on which DIMARCO is authorized to
bid.

12. I have reviewed a letter on the letterhead of a New
York, New York-based bank (“Bank-1”) maintained in the Auction
House’s records, dated November 16, 2017, stating that the
signatory of the letter has managed Victim-1’s Bank-1 accounts
for over 20 years, and that Victim-1 “currently has the ability
and liquidity to make a cash purchase in the amount of
$7,000,000 if [Victim-1] wishes to do so” (the “Bank-1 Letter”).

13. I have reviewed an email message maintained in the
Auction House’s records, dated November 15, 2017, sent from
“4oakimvonditmar@[domain].com” (the “VON DITMAR Account”) and
addressed to an Auction House employee.! In the email, JOAKIM
VON DITMAR, the defendant, wrote, with respect to the November
16, 2017 auction, that ANTONIO DIMARCO, the defendant, was “also
a part of Empire Equity LLC” and that DIMARCO “will do the
bidding on the phone.” VON DITMAR further wrote that Victim-l
“has issued a letter of authorization as well, stating [DIMARCO]
may bid. I will merely be in the room telling him/them on the
other phone what is going on in the room.”

 

14. I have reviewed a second email message sent from the
VON DITMAR Account to an employee of the Auction House,
forwarding a message sent from an email account controlled by
DIMARCO (the “DIMARCO Account”) on November 15, 2017, and
attaching the Bank-1 Letter, the Authorization Letter, and
articles of incorporation for EEI listing “Antonio DiMarco” and
Victim-1 as “Manager(s} of the LLC.”?

 

1 From my review of contents of the VON DITMAR Account, I have
learned, among other things, that JOAKIM VON DITMAR, the
defendant, controls the VON DITMAR Account. Among other things,
the VON DITMAR Account contains images of a passport depicting
JOAKIM VON DITMAR, the defendant.

2 From my review of contents of these emails and others provided
by the Auction house, I have learned, among other things, that
ANTONIO DIMARCO, the defendant, controls the DIMARCO Account.

For example, I have reviewed photographs of U.S. passports

issued to ANTONIO DIMARCO, the defendant, and to Victim-l,

5

 

 
Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 6 of 7

15. I have reviewed additional email correspondence among
Auction House employees, the DIMARCO Account, and the VON DITMAR
Account, from which I have learned, among other things, that as
of at least January 24, 2018, the Auction House had not received
payment for Lots A and B. DIMARCO, using the DIMARCO Account,
offered a variety of excuses to the Auction House as to why
payment was delayed, including asserting that DIMARCO was
waiting for a trust to be set up, from which he would receive
$500 million. Subsequently DIMARCO wrote that funds from the
trust would be sent to DIMARCO’s offshore Hong Kong accounts,
from which DIMARCO would pay the outstanding balance for Lot A
and Lot B to the Auction House.

16. I have interviewed an employee of the Auction House,
from whom I have learned that, as a result of non-payment by
DIMARCO and EEI, the Auction House incurred losses in excess of
$5 million, because the Auction House was contractually obliged
to pay the seller of Lot A and Lot B upon completion of the
sales, despite not receiving payment itself.

17. From my review of the VON DITMAR Account, as well as
documents from more than ten additional auction houses and art
galleries, other than the Auction House, I have learned, among
other things, that JOAKIM VON DITMAR, the defendant, using the
VON DITMAR Account has attempted to obtain works of art in
collaboration with ANTONIO DIMARCO, the defendant, using Victim-
1's financial information and identity on at least three
occasions, including the scheme relating to the Auction House
described above; each attempt was unsuccessful, ultimately, due
to the failure of DIMARCO and VON DITMAR to secure actual funds
to complete a purchase. Moreover, even after the failed attempt
to obtain Lots A & B from the Auction House, VON DITMAR
represented to an auction house other than the Auction House the
following:

a. “TA financial advisor] confirmed that the
documents required for the opening of the bank accounts were
submitted to [a foreign bank (“Bank-2%)] today. He has no more
information for now, in reference to how fast and also how much
funds can be moved as we unfortunately are dealing with a 13hr
time difference with [Bank-2] in Hong Kong unfortunately [sic] .”

 

attached to email correspondence provided to the Auction House
by DIMARCO using the DIMARCO Account.

6

 

 
Case 1:18-cr-00863-VEC Document1 Filed 10/05/18 Page 7 of 7

b, “T am not sure how much information I have shared
with you in regard to the size of this trust and foundation?
Approximately $lbill [sic] have been set aside by the client
through his Hong Kong holding company for the sole purpose of
acquiring art and building a very important international art
collection.”

c. “With me alone they have [sic] so far already
acquired art for $98.422.000 [sic], that includes your
invoice(s) and they have committed to another $118mill for a few
select works. That does not include a $41mill Rothko, a $30mill
Picasso and a $32mill Basquiat and several other works that I do
not even know what they are that they have acquired separately
and also need to be paid for.”

d. “TTit will still be [EFI] that will pay you.”

WHEREFORE, I respectfully request that ANTONIO DIMARCO and
JOAKIM VON DITMAR, the defendants, be arrested, and imprisoned
or bailed, as the case may be.

yg Aaa” Oe ae .
bev iy Lo Co pet
CHRISTOPEBA MEKROGH

Special Agent
Federal Bureau of Envestigation

Sworn to, before me this
sth day. of ostober, 2018

 

 

HON. ‘DEBRA FREEMAN
United States Magistrate Judge
Southern District of. New York

 

 

 
